Citation Nr: 0816742	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  03-25 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for postoperative residuals of a pilonidal cyst.  

2.  Entitlement to service connection for skin cancer, to 
include as secondary to service-connected postoperative 
residuals of a pilonidal cyst.

3.  Entitlement to service connection for depression, to 
include as secondary to service-connected postoperative 
residuals of a pilonidal cyst.


REPRESENTATION

Appellant represented by:	Richard R. Gan, Attorney






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran had active military service from December 1959 to 
October 1963.

In an October 2000 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania denied entitlement to 
service connection for skin cancer on the basis that the 
claim was not well grounded.  In September 2001, the 
veteran's representative requested readjudication of the skin 
cancer claim.  In a November 2002 rating decision, the RO 
readjudicated the skin cancer claim pursuant to § 7(b) of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, 2099; the RO again denied the claim.  
The November 2002 rating decision also denied a rating in 
excess of 10 percent for postoperative residuals of a 
pilonidal cyst.  The veteran appealed the November 2002 
rating decision to the Board of Veterans' Appeals (Board).

In a January 2003 rating decision, the RO denied entitlement 
to service connection for psychiatric disability.  The 
veteran appealed that rating decision to the Board.

The veteran testified at a hearing held before a Veterans Law 
Judge at the RO in December 2003.  A copy of the hearing 
transcript is of record and has been reviewed.  

Because the veteran testified before a Veterans Law Judge who 
is no longer employed by the Board, he requested an 
additional hearing, and in May 2007, the Board remanded the 
case to afford the veteran another hearing.  In December 
2007, the veteran testified before the undersigned Acting 
Veterans Law Judge.  A copy of that hearing transcript is of 
record and has been reviewed.  

A motion to advance the veteran's case on the docket was 
received in February 2008, and granted in April 2008.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a pilonidal 
cyst include scar tissue at the superior cleft of the buttock 
with no drainage; and a fissure with possible sinus tract 
inferior to the scar tissue.  The scar tissue measures 
approximately 7 cm, and there is no evidence showing that the 
fissured area exceeds 77 sq. cm.  The residuals of the 
pilonidal cyst cause no associated functional loss, for which 
the veteran is not compensated.  

2.  The veteran has not submitted evidence tending to show 
that his service-connected residuals of a pilonidal cyst 
require frequent hospitalization, are unusual, or cause 
marked interference with employment.

3.  In 1993, a cancerous lesion in the perianal region was 
removed; since that time, there is no evidence of any 
recurrence of skin cancer, or residuals thereof.  

4.  The preponderance of the evidence demonstrates that the 
veteran's current psychiatric disability is related to his 
service-connected residuals of pilonidal cyst.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for postoperative residuals of a pilonidal cyst are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7801 -7805 
(2002, 2007).

2.   Skin cancer, or residuals thereof, was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  The veteran's depression is proximately due to his 
service-connected postoperative residuals of a pilonidal 
cyst.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decisions on the claims by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The RO initially provided the veteran with VCAA notice in a 
February 2002 letter, prior to the initial AOJ decision in 
this matter.  The RO then sent additional VCAA notice in June 
2007.  Collectively, these letters informed the veteran of 
what evidence was required to substantiate his claims, and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  In a 
November 2006 supplemental statement of the case, the RO 
advised the veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Although complete VCAA notice was not sent before the initial 
AOJ decisions in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a an October 2007 supplemental statement 
of the case.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder also contains the 
veteran's service medical records, VA medical evidence, and 
private medical evidence.  Furthermore, the veteran was given 
the opportunity to provide testimony at a personal hearing, 
and was afforded VA medical examinations in connection with 
his claims.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the veteran was provided pertinent information 
in the VCAA notice cited above, as well as in a June 2003 
statement of the case, and supplemental statements of the 
case dated in November 2006 and October 2007.  Cumulatively, 
the veteran was informed of the necessity of providing on his 
own or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; the claimant was informed that should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic code(s); and 
examples of pertinent medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  




II.  Increased Rating Claim for Residuals of a Pilonidal Cyst

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

In this case, the veteran developed a pilonidal cyst during 
service.  Since then, the cyst has undergone excisions, 
drainage procedures, and a skin graft.  The veteran's 
service-connected residuals of pilonidal cyst are currently 
evaluated as 10 percent disabling, pursuant to Diagnostic 
Code 7804.   The veteran asserts that the residuals of his 
pilonidal cyst are more severe than contemplated by the 
current 10 percent rating.

The schedular criteria by which the veteran's scars can be 
rated have changed, effective August 30, 2002, during the 
pendency of the veteran's appeal.  See, 67 FR 49,596 (July 
31, 2002).  In keeping with VA practice and appropriate 
precedent, the rating agency should apply the version of the 
regulation that is most favorable to the veteran, since the 
regulations changed during the pendency of his appeal.  See, 
VAOPGCPREC 7-03 (2003).  Therefore, adjudication of the 
veteran's increased rating claim must include consideration 
of the former and the revised criteria.  It is noted that the 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).

Under the former rating criteria as well as under the new, 
scars under Diagnostic Code 7805 are rated on the basis of 
the limitation of function of the part affected.  Under 
Diagnostic Code 7804, as in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent rating if they are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002).

On review, the Board finds that a rating in excess of 10 
percent is not warranted under the former rating criteria.  
The medical evidence shows that the veteran has a chronic 
back strain which has been related to his pilonidal cyst, and 
the veteran is currently service-connected for the back 
strain.  There is no evidence of any limitation of function 
of any other potentially affected area.  Accordingly, there 
is no basis for a rating in excess of 10 percent for the 
veteran's pilonidal cyst under the former Diagnostic Codes 
7804 and 7805, as no medical evidence shows any other 
resulting limitation of function.  38 C.F.R. § 4.118 (2002).

Under the revised rating criteria,  Diagnostic Code 7801 
provides that scars other than head, face, or neck, that are 
deep or that cause limited motion will be rated 10 percent 
disabling if the area exceeds 6 sq. in. (39 sq. cm.).  A 20 
percent rating will be assigned if the area exceeds 12 sq. 
in. (77 sq. cm.).  If the area involved exceeds 72 sq. in. 
(465 sq. cm.), a 30 percent rating will be assigned.  A 40 
percent disability rating will be warranted if the area 
exceeds 144 sq. in. (929 sq. cm.).

Under the revised rating criteria, a 10 percent rating is 
also warranted for a scar, other than head, face or neck that 
is superficial and does not cause limitation of motion, if it 
is 144 square inches or more in size (929 square cm.).  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2007).  A 10 percent 
rating is also warranted for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2005).  A scar can also be rated based on limitation of 
function of the affected part. 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2007).  A higher rating requires a scar that is 
deep or causes limitation of motion, or is based on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7801, 7805 (2007).

On review, the Board finds that, under the revised rating 
criteria, a rating in excess of 10 percent for the veteran's 
pilonidal cyst is also not warranted.  The Board initially 
notes that the veteran is in receipt of the maximum rating 
under Diagnostic Codes 7802, 7803, and 7804. 

The medical evidence shows that the veteran has scar tissue 
at the superior cleft of the buttock with no drainage.  The 
scar from the pilonidal cyst measures approximately 7 cm. 
long (see March 2000 VA examination report), which is less 
than the 929 square cm required under Diagnostic Code 7802 
for the 10 percent rating already assigned.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2007).  

The Board acknowledges the evidence of a fissure with 
possible sinus tract located inferior to the scar tissue at 
the superior cleft of the buttock.  However, there is no 
indication that the fissured area measures 77 sq. cm, which 
is required for a 20 percent rating under Diagnostic Code 
7801.  The Board notes that the drainage area was described 
as the size of a pencil point on February 2002 VA 
examination.   

Finally, there is no limitation of function associated with 
the pilonidal cyst (other than the back strain), therefore a 
rating based on any limitation of function is not warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

In sum, the veteran's pilonidal cyst is manifested by scar 
tissue at the superior cleft of the buttock with no drainage, 
and a fissure and possible sinus tract inferior to the scar 
tissue.  There is no evidence showing that a higher 
evaluation is warranted based on size alone, and there is no 
evidence showing that the pilonidal cyst and its residuals 
cause limitation of function of any area for which he is not 
already compensated.  Thus, a disability rating in excess of 
10 percent for residuals of pilonidal cyst is not warranted.  
There is also no evidence that the veteran's residuals of a 
pilonidal  of any period of time during the pendency of the 
veteran's claim.  Therefore, there is no basis for a staged 
rating higher than 10 percent at any point in time.  Hart, 21 
Vet. App. 505 (2007).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board acknowledges the veteran's contention that he is 
self-conscious due to the seropurulent drainage at the 
fissured site.  Notwithstanding, the evidence of record does 
not suggest that this case presents an exceptional or unusual 
disability picture such that the veteran is unable to secure 
and follow substantially gainful employment due to service-
connected pilonidal cyst, or otherwise render a schedular 
rating impractical.  There is also no indication that his 
service-connected residuals of pilonidal cyst, by themselves, 
have produced marked interference with employment.  The 
veteran has presented some evidence on his difficulties 
obtaining employment, but the Board does not find that these 
difficulties are solely or primarily due to the residuals of 
his cyst.  Finally, the evidence does not show that the 
veteran is frequently hospitalized for his service-connected 
residuals of pilonidal cyst.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).

The preponderance of the evidence is against the veteran's 
increased rating claim for service-connected residuals of 
pilonidal cyst.  As such, there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the appellant; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

III.  Service Connection Claims

The veteran is seeking service connection for skin cancer and 
a psychiatric disability, to include as secondary to service-
connected postoperative residuals of a pilonidal cyst.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2007).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Service connection for an acquired psychiatric disability may 
be established based on a legal "presumption" by showing that 
a psychosis manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

a.  Skin Cancer

The veteran is seeking service connection for skin cancer, to 
include as secondary to service-connected residuals of 
pilonidal cyst.  

The record shows that the veteran, in 1993, he had an anal 
lesion removed, which was shown to be cancerous.  However, on 
review of all evidence of record, the Board finds that 
service connection is not warranted, as there is no objective 
evidence reflecting that the veteran currently has skin 
cancer, or residuals thereof.  In this regard, according to a 
private December 2003 letter, Dr. S. Harper, a colon and 
rectal specialist, indicated that he removed the perianal 
skin cancer from the veteran in 1993, and indicated that the 
skin cancer laid adjacent to a draining sinus from a previous 
pilonidal surgery.  Although Dr. Harper acknowledged the 
probability that the chronic irritation may have contributed 
to the cancer formation, he stated that there is no evidence 
of residual or recurrent skin cancer.  Review of the 
remaining evidence of record, to include VA medical evidence, 
is also negative for a current diagnosis of skin cancer, or 
residuals thereof.

Without a currently diagnosed disability, service connection 
may not be granted.  See Brammer, supra.  Consequently, the 
Board concludes that entitlement to service connection is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

b.  Depression

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's service connection claim for a psychiatric 
disability, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this claim.  This is so 
because the Board is taking action favorable to the veteran 
by awarding service connection for depression.   See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In this case, the evidence shows that the veteran first 
underwent a psychiatric consultation at the VA Medical Center 
in Lebanon in July 2000, and was diagnosed with dysthymia.  
He has received psychiatric treatment at the VA since that 
time, and has been variously diagnosed.  The evidence shows 
that the veteran is currently diagnosed with depression.  The 
veteran essentially asserts that his depression is related to 
his service-connected pilonidal cyst.  The veteran testified 
as to the effect his pilonidal cyst has had on his life and 
functioning.

The record contains both favorable and unfavorable opinions 
as to the etiology of the veteran's psychiatric disability.  
In this regard, a December 2002 VA psychiatrist opined that 
it is less likely that the veteran's depression is related to 
his service-connected pilonidal cyst.  Instead, the examiner 
stated that the veteran's depression likely stems from other 
factors such as financial problems, an underdeveloped 
psychosocial support system, the lack of meaningful intimate 
parte, and self esteem issues.  Similarly, a September 2006 
VA psychiatrist examiner concluded that it is more likely 
than not the veteran's depression stems from factors other 
than the drainage and discomfort from his open wound 
(pilonidal cyst).  The examiner essentially agreed with the 
December 2002 examiner, in that the veteran's depression 
likely stems from his financial situation, limited social 
support system, lack of a partner spouse, self esteem issues, 
poor career choice, and other past stressors.  

On the other hand, the VA examiner who conducted a skin 
examination in February 2002 indicated that the veteran's 
residuals of pilonidal cyst have caused him not only 
financial problems, but it has also involved psychological 
problems to the point where he is depressed and has 
difficulty holding a job.  The examiner essentially felt that 
the veteran's depression is a residual of his service-
connected pilonidal cyst.  Similarly, a VA nurse practitioner 
with the Outpatient Psychiatry Department, in a December 2003 
statement, opined that "it is entirely possible your service 
connected medical problems related to the pilonidal cyst and 
sinus have contributed to his diagnosis of dysthymia.  The 
nurse further stated that medical complications are known 
stressors, and that the longstanding history of the veteran's 
cyst impacts his ability to cope.  

The record also contains another favorable opinion provided 
in March 2007 by a private psychiatrist, M. Kimelheim, M.D.  
After interviewing and examining the veteran, the Dr. 
Kimelheim diagnosed the veteran with moderate, recurrent 
major depressive disorder.  Dr. Kimelheim opined that the 
veteran's chronic depression is triggered by the stress and 
anxiety associated this longstanding non-healing wound.  Dr. 
Kimelheim stated that it is clearly evident that the veteran 
has been negatively affected by the chronic condition of his 
pilonidal cyst and surrounding area.  The psychiatrist 
further stated that the veteran's pervasive condition has 
invaded many critical areas of his life and precluded him 
from reaching his full potential.  It was also noted that the 
veteran has limited social and intimate connections because 
of the cyst and it has constricted his career and employment 
opportunities.  

Given the favorable opinions provided by the February 2002 VA 
examiner, the December 2003 VA nurse practitioner, and Dr. 
Kimelheim, the Board finds that the weight of the evidence 
supports the finding that the veteran's psychiatric 
disability is related to his service-connected pilonidal 
cyst.  As such, the service connection claim for depression 
is granted.  There is some doubt in this case with respect to 
the etiology of the veteran's depression.  The Board resolves 
this doubt in the veteran's favor with respect to entitlement 
to service connection for depression, secondary to the 
service connected residuals of a pilonidal cyst.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected pilonidal cyst is denied.

Entitlement to service connection for skin cancer is denied.

Service connection for depression is granted, subject to the 
laws and regulations governing monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


